Citation Nr: 0106984	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  93-15 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 
40 percent for fibromyalgia. 

2.  Entitlement to a compensable disability rating for 
degenerative joint disease of the lumbar spine from August 1, 
1991, to July 15, 1994.

3.  Entitlement to a disability rating in excess of 40 
percent effective July 15, 1994, for degenerative joint 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to March 
1970 and from March 1972 to July 1991. 

These matters come to the Board of Veterans' Appeals (Board) 
from a December 1991 rating decision of the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO).  In that rating decision the RO granted service 
connection for arthritis of the lumbar spine and elbows and 
assigned a 10 percent disability rating for the disorder 
effective August 1, 1991.  The veteran perfected an appeal of 
the assigned rating.  In February 1992 the veteran's claims 
file was transferred to the RO in No. Little Rock, Arkansas, 
because he currently resides in that area.

This case was previously before the Board in June 1995, at 
which time the Board remanded the case to the RO for further 
development.  After completing the requested development, in 
an October 1997 rating decision the RO re-characterized the 
service-connected musculoskeletal disorder as fibromyalgia 
and increased the rating from ten to 40 percent effective 
August 1, 1991.  The case was then returned to the Board, and 
in March 1998 the Board again remanded the case for 
additional development and clarification of the definition 
and scope of the service-connected disability.  In an August 
1999 rating decision the RO established service connection 
for degenerative joint disease of the lumbar spine as a 
separate and distinct disability from that of fibromyalgia, 
and assigned a non-compensable rating for the disorder 
effective August 1, 1991.  The RO also increased the rating 
for the low back disorder from zero to 40 percent effective 
July 15, 1994, and continued the 40 percent rating then in 
effect for fibromyalgia.  The RO has returned the veteran's 
appeal to the Board for consideration of the remaining 
aspects of the appeal.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
designated by the veteran, and provided him VA medical 
examinations in order to assist him in substantiating his 
claim for VA compensation benefits. 

2.  Since the initiation of the veteran's claim the 
fibromyalgia has been  manifested by nearly constant 
widespread musculoskeletal pain without severe impairment of 
health or severely incapacitating exacerbations.

3.  Neither the Schedule for Rating Disabilities that was in 
effect prior to or after May 7, 1996, is more favorable to 
the veteran.

4.  From August 1, 1991, to July 15, 1994, the degenerative 
joint disease of the lumbar spine was not manifested by any 
significant limitation of motion, and any other functional 
limitations due to the disorder are incorporated into the 
rating for fibromyalgia.

5.  The 40 percent rating assigned for degenerative joint 
disease of the lumbar spine effective July 15, 1994, is the 
maximum schedular rating available for that disorder.

6.  The veteran's service-connected fibromyalgia and 
degenerative joint disease of the lumbar spine do not present 
an unusual disability picture, with such factors as frequent 
periods of hospitalization or marked interference with 
employment.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for fibromyalgia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991), as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.321, 4.1, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5002 and 5025 (2000).

2.  The criteria for a compensable rating for degenerative 
joint disease of the lumbar spine from August 1, 1991, to 
July 15, 1994, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991), as amended by the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.321, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003 and 5292 (2000).

3.  The criteria for a disability rating in excess of 40 
percent for degenerative joint disease of the lumbar spine 
effective July 15, 1994, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991), as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.321, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003 and 5292 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The service medical records reflect that the veteran first 
complained of back pain in August 1972.  In April 1973 he 
reported a long history of knee problems.  An X-ray study of 
the lumbar spine in March 1975 revealed minimal degenerative 
spurring at L3 and well maintained disc spaces.  He injured 
his right elbow in September 1976, and in October 1979 he 
complained of pain in the knees, hips, elbows and fingers.  
X-ray studies at that time of the knees, hips, elbows, and 
hands were normal.  The assessments included to rule out 
rheumatoid arthritis and bilateral chondromalacia patella.  

An X-ray study of the lumbar spine in March 1980 revealed 
degenerative changes with disc space narrowing at L4-L5 and 
at L2-L3 along with anterior osteophyte formation.  The 
veteran complained of a slight loss of movement in the right 
arm in April 1980, which was assessed to rule out an early 
rheumatoid disorder.  The results of diagnostic testing, if 
it was performed, are not of record.  In September 1984 the 
treating physician noted that X-rays of the lumbar spine 
revealed possible mild degenerative joint disease.  

An X-ray study of the hips in June 1990 was normal, and in 
July 1990 the veteran's complaints of right hip pain were 
attributed to an unknown etiology.  He reported in August 
1990 that he had had intermittent right buttock pain since 
1985.  An October 1990 bone scintiscan of the lumbosacral 
region and right hip was normal.  In January 1991 the veteran 
complained of multiple joint pain, to include pain in the 
knees, ankles, right buttock, elbows, and left wrist.  A 
physical examination was deferred, but the treating physician 
assessed the complaints as most consistent with degenerative 
joint disease of the major joints.  The physician also stated 
that rheumatoid arthritis and systemic lupus erythematosus 
needed to be ruled out.  The veteran reported in March 1991 
that his knees, shoulders, and elbows had been sore for the 
past three months.  A physical examination revealed good 
range of motion in the above-referenced joints, and his 
complaints were assessed as early arthritis.  Later in March 
1991 a physical examination revealed full range of motion in 
the elbows.  

The veteran underwent an orthopedic consultation in April 
1991, during which he reported having had back pain for the 
past sixteen years and pain in the shoulders, elbows, knees, 
and ankles for the past two years.  Physical examination 
revealed a full range of motion in the shoulders, elbows, 
knees, and ankles.  The treating physician described the 
range of motion of the lumbar spine as good, but the motions 
were painful.  The physician noted that X-ray studies of the 
shoulders, elbows, knees, and ankles were unremarkable, and 
that an X-ray study of the lumbar spine revealed hypertrophic 
osteophyte formation.  The physician provided impressions of 
multiple joint pain (polyarthralgia) and degenerative disease 
of the lumbar spine, including Scheuermann's disease.

The report of the April 1991 separation examination shows 
that the veteran reported having had chronic, bilateral elbow 
pain, pain in both knees, and intermittent low back pain.  
The examiner noted that he had undergone evaluations and 
treatment for degenerative joint disease.  Physical 
examination revealed bilateral knee crepitation, but that the 
knees were otherwise normal.  There was tenderness in the 
lateral aspect of the left elbow, but the range of motion was 
full and there was no effusion or crepitation.  The examiner 
characterized the spine as normal.  The examiner provided a 
diagnosis of degenerative joint disease of the knees and 
probably the elbows, but noted that the disorder was still 
being evaluated by orthopedics.  A bone scan done that month 
was normal.

During an October 1991 VA examination the veteran reported 
having had knee pain with prolonged walking over the past few 
years, and that he had arthritis of the elbows.  He stated 
that the knee pain was mostly related to weather changes and 
not to extensive walking or standing.  He also stated that he 
experienced low back pain when he lifted objects heavier than 
30 pounds, and that his last episode of severe low back pain 
was six months previously.  He worked as a security guard 
without any restrictions.

Physical examination revealed that he was able to ambulate 
without assistance, walk on his toes and heels without 
complications, and to squat completely.  He had full range of 
motion in the lumbar spine in all fields, the vertebral 
alignment appeared intact, and there were no paravertebral 
spasms.  The deep tendon reflexes for both knees and ankles 
were +1, equal, and active.  The veteran indicated that his 
low back pain was localized to the lumbosacral area and that 
it did not radiate.  There was a full range of motion in the 
cervical spine with no paravertebral spasm.  The upper and 
lower extremities, including the knees, had full range of 
motion.  There was substantial crepitus in the suprapatellar 
areas of both knees and the McMurray and drawer tests were 
negative.  The muscle size and contour of the upper and lower 
extremities appeared to be equal bilaterally.  The veteran 
was able to dorsiflex and plantar flex his feet without 
complications.  An X-ray study of the lumbar spine revealed 
spur formations at the anterolateral aspects of L3 and 
irregularities at the superior-anterior margins of L3-L4, 
which were possibly due to degenerative arthritic changes or 
an old trauma.  An X-ray study of the elbows revealed old 
traumatic changes with a remaining metallic foreign body in 
the right elbow and a normal left elbow.  An X-ray study of 
the knees was also normal.  

The examiner provided a diagnosis of a history of bilateral 
knee and low back pain.  The examiner noted that the veteran 
provided a history of pain in the knees with weather changes, 
but found no current functional impairment.  The examiner 
referenced the veteran's reported history of non-radiating 
low back pain with periodic symptoms, but found no evidence 
of functional impairment.

VA medical records show that the veteran received treatment 
for joint pain in January and February 1993.  In January he 
reported that his hands, elbows, ankles, and knees were all 
painful, and that he had had back pain for the past ten 
years.  He denied that non-steroidal anti-inflammatory drugs 
had alleviated his pain.  Physical examination revealed 
erythema in the joints and normal range of motion.  Crepitus 
in the knees was present with passive movement.  The 
physician assessed the complaints and clinical findings as 
arthritis, but X-ray studies of the lumbar spine, pelvis, 
hands, and wrists on the same day were normal, except for 
minimal spurring of the anterior bodies of L2 and L3.  In 
February 1993 the veteran reported that the pain in his 
joints had not been alleviated.  Physical examination 
revealed no new findings, except for a swollen proximal 
interphalangeal joint in each hand.  The physician noted that 
the X-rays of the lumbar spine had revealed degenerative 
joint disease and a bone spur, and provided a diagnosis of 
musculoskeletal pain.  

During a March 1993 hearing the veteran testified that he 
then worked as an apprentice electrician.  He also testified 
that bending was difficult due to his back problems, and that 
his back disorder had gotten worse.  He stated that he had 
pain in his elbows after use and that bending his wrists 
caused pain in his fingers, resulting in the inability to 
grip.  He also stated that he sometimes felt that his knees 
were giving way when climbing up and down stepladders.  He 
reported that he had recently told his boss that he did not 
know how much longer he could work at his current job.  

VA medical records indicate that in March 1993 he reported 
having arthralgia.  The results of a physical examination 
were described as stable, and the diagnosis was arthralgia.  
In February 1994 he stated that he had had low back pain with 
some radiation to the right hip for the past four to five 
days that increased with sitting in a soft chair and 
decreased with standing or sitting in a hard-back chair.  He 
denied any focal weakness, paresthesia, or change in bowel or 
bladder habits.  Physical examination revealed symmetrical 
motor strength of 5/5 in the lower extremities, bilaterally; 
intact sensation; a negative straight leg raising test; 
normal heel and toe walking; and ankle jerks that were 2+, 
bilaterally.  The examiner found that the paraspinal muscles 
were tense and provided a diagnosis of low back pain with 
mechanical strain and muscle spasm, and prescribed Motrin.  

On July 15, 1994, the veteran reported that his back pain had 
returned and that the Motrin was ineffective.  He denied any 
bowel or bladder incontinence.  Physical examination revealed 
what has been interpreted as 40 degrees of flexion and 
extension in the lumbar spine, and that straight leg raising 
was to 35 degrees in the right leg and to 40 degrees in the 
left leg.  There was tenderness to palpation in the right L2-
L3 area.  The diagnosis at that time was acute 
musculoskeletal strain.  

The veteran complained of chronic pain in the low back, 
shoulder blades, elbows, fingers, knees, ankles, and feet in 
January 1996.  He stated that Motrin did not alleviate his 
symptoms and that he had trouble sleeping.  Physical 
examination revealed tender points, and the treating 
physician assessed his complaints as probable fibromyalgia 
and sleep disturbance.  In May 1996 he complained of shooting 
pain in his hands, which was assessed as possible 
fibromyalgia or carpal tunnel syndrome.

The RO afforded the veteran another VA examination in May 
1996, which included a review of the claims file.  During 
that examination he reported having painful joints throughout 
his body, including the bones in his feet.  He stated that he 
had severe, constant pain in his elbows, but he denied having 
any swelling or redness in the elbows.  He also stated that 
movement did not aggravate his elbows, and denied having pain 
in the elbows on the day of the examination.  He also 
reported having pain in his wrists, that his hands hurt when 
he used them extensively, and that he had received 
chiropractic treatment for pain between the shoulder blades.  
He stated that he had had back pain for an extended period of 
time, including during active service; that he could not bowl 
because of his back pain; and that he occasionally had a 
brief, sharp pain shooting down his right leg.  He denied 
being able to stand straight due to pain.  He reported that 
he currently worked as a school custodian and that he had 
missed work because of a stiff, painful back.  

Physical examination revealed normal lumbosacral lordosis.  
The examiner described the range of motion of the lumbar 
spine as forward flexion until the fingers touched the tibia, 
three degrees of extension, and lateral bending to twelve 
degrees bilaterally, with normal, symmetrical vertebral 
motion and no muscle spasm.  The Romberg test was negative.  
There was no tenderness to palpation in the spine, the 
paraspinal areas, or the trochanteric area.  The veteran 
walked with a normal gait and he could walk on his heels and 
toes.  Knee jerks were present with reinforcement and ankle 
jerks were present, brisk, and equal bilaterally.  Straight 
leg raising could be accomplished to 90 degrees without 
discomfort, and there was good range of motion in the hips 
without discomfort.  There was no redness or tenderness in 
the elbows, and the hands and wrists appeared normal.  

An X-ray study of the lumbar spine revealed spurring and 
lipping, mainly on the anterior vertebral margins of L1-L2 
and L2-L3.  The examiner found that the disc spaces at L1-L2 
and L2-L3 could be narrowed, but that the disc spaces were 
otherwise well maintained.  X-ray studies of the cervical 
spine, pelvis, knees, hands, elbows, and wrists revealed no 
abnormalities, except for very minimal degenerative changes 
at the distal interphalangeal joints of the fingers, very 
minimal spurring along the intercondylar eminence of the 
tibia, very minimal spurring at C5-C6, and a density in the 
soft tissues of the left upper extremity that was located 
well away from the elbow joint.  The examiner found that the 
veteran had degenerative lumbar disc disease at L1-L2 and L2-
L3, but no other abnormalities of the joints or bone 
structures.  

The examiner recommended that the veteran undergo a 
rheumatology evaluation, which was conducted in October 1996.  
During that evaluation the veteran complained of pain in the 
feet, ankles, knees, right hip, back, elbows, wrists, and 
hands.  He stated that he had stiffness in the morning, and 
that he had had a sleeping problem, which had been alleviated 
with medication.  He denied that he had any limitation of 
motion in any joint.  Physical examination revealed free 
range of motion in all joints and no other abnormalities, 
other than mild tenderness in the finger joints.  Testing was 
positive for tender points, and the neurologist provided an 
assessment of possible fibromyalgia syndrome.  He prescribed 
medication for treatment of the joint pain.

An October 1996 treatment record indicates that the veteran 
was examined and that there was no evidence of inflammatory 
arthropathy.  The treating physician found that his 
complaints and physical findings most closely fit a diagnosis 
of fibromyalgia.  His symptoms had improved with medication.  
The records indicate that he continued to receive treatment 
for fibromyalgia in November 1996 and June 1997.  

The veteran underwent another VA orthopedic examination in 
August 1997, which also included a review of the claims file.  
At that time he reported having worked as a security guard, 
but that his knees had made it difficult to climb stairs.  He 
stated that he had also worked as an electrician for two 
years, but that he had had difficulty standing or stooping 
for long periods of time, working on his knees, lifting tools 
and other objects, and being able to squeeze firmly with both 
hands.  He reported that his last job was working as a 
janitor, which was a job he was able to tolerate because he 
could set his own work pace.  He was then working at a retail 
store as a floor crewman.  

He complained of elbow and knee pain, and that his fingers 
ached and became stiff with use.  He stated that he took 
medication to help him sleep because he was unable to relax 
without such medication.  He was unable to throw a ball and 
reported having multiple joint pain with weather changes.  He 
also complained of daily ankle pain, which he rated as a 
seven or eight on a scale of one to ten.

Physical examination revealed that his pelvis and shoulders 
were level.  The range of motion of the lumbar spine was 
flexion to 55 degrees with pain, side bending to 15 degrees 
with pain, and extension to 15 degrees with pain.  In the 
sitting position his reflexes were physiological with 
confusion, responding at a trace level in both ankles.  The 
knee jerks were sluggish in response and were also manifested 
by confusion.  The leverage tests in this position were 
negative.  He had no symptomatic areas of loss of sensation 
in the lower extremities.  The remaining physical examination 
revealed no defined abnormalities, with the exception of 
slight tenderness in the radiocarpal junction of the right 
wrist.

The examiner found that, in comparison to the X-rays taken in 
May 1996, the then-current X-rays of the lumbar spine, right 
elbow, right wrist, right hand, hips, and right knee revealed 
no progression of degeneration.  The radiologist noted that 
the X-rays of the lumbar spine revealed anterior spurring on 
L1 through L4 and that the disc spaces were normal.  X-rays 
of the right elbow revealed minimal spurring along the medial 
rim of the ulna, but no joint narrowing or destruction.  X-
ray studies of the right wrist and hand were normal.  The 
radiologist indicated that the X-rays of the hips were 
normal, but the examiner found that the X-ray study revealed 
an irregular bone along the anterior iliac crest, 
bilaterally, which the examiner characterized as a response 
to a muscle pull.  The radiologist indicated that the X-rays 
of the knees were normal, but the examiner stated that the X-
rays of the knees revealed some shortening of the anterior 
tibial spine along with a questionable, very early narrowing 
of the medial joint compartment.  The examiner reported that 
there was no evidence of any joint destruction or distinct 
pathological process.  As a summary, the examiner found that 
the X-ray results were not indicative of a generalized 
disease process.  He provided an assessment of fibromyalgia, 
by record, and degenerative arthritis of the lumbar spine.  

In response to specific questions raised in the Board's June 
1995 remand, the examiner stated that the findings on the X-
ray study of the lumbar spine and the limitation of motion in 
the lumbar spine were indicative of degenerative arthritis 
with periarticular fibrosis of the axial skeleton in the 
lumbar area.  He also stated that the single spur found by X-
ray in the right elbow was a response to a muscle pull.  The 
examiner noted that the veteran had a large musculature and 
stated that the spur could be a traction phenomenon related 
to stressful activities, and that the spur was probably 
related to the irregularity seen along the anterior portion 
of the crest of the ilium.  The examiner found that the 
veteran did not have arthritis in the elbow joints, and 
concurred with the diagnosis of possible fibromyalgia 
syndrome made by the October 1996 VA rheumatology examiner.  
The examiner also stated that the limitation of motion in the 
lumbar spine was due to joint stiffness and that the final 
degrees of motion represented the limitation of movement due 
to pain.  The examiner compared the then-current X-ray 
studies with those performed in 1991 and found that there had 
not been any joint deterioration since 1991.

The veteran underwent an additional VA rheumatology 
examination in August 1997, which also included a review of 
the medical records.  The examiner noted that the veteran had 
a long-standing history of aching in most joints, including 
the low back, hands, elbows, and knees, and that fibromyalgia 
had been diagnosed in 1996.  The veteran reported that he 
slept better after having been given Elavil in 1996, but that 
he continued to experience aching, particularly in the hands 
and fingers.  The examiner found that the physical 
examination was basically within normal limits, with no 
evidence of active synovitis or sequelae of chronic 
arthritis, and referenced the X-ray studies, which he found 
to be basically normal.  There were multiple tender points in 
the neck, upper back, and epicondyles.  The neurologist found 
that the anterior spurring in the lumbar spine was of no 
clinical significance and that the elbows were normal, and 
provided a diagnosis of fibromyalgia.

VA medical records show that the veteran received treatment 
in December 1997 for fibromyalgia and degenerative joint 
disease of the knees, wrists, and ankles.

He underwent an additional VA rheumatology examination in 
July 1998, during which he reported having had painful joints 
and muscles since 1992.  He complained of low back pain, 
occasional pain in the small and large joints, swelling, 
morning stiffness, and stiffness after inactivity.  He stated 
that he slept six hours a day, and that he worked at night 
and went to school during the day.  

Physical examination revealed limited motion of the cervical 
spine due to pain, and that the range of motion of the spine, 
shoulders, elbows, hips, ankles, toes, wrists, and fingers 
was normal.  There was crepitus in the knees, no sacroiliac 
tenderness, and muscle spasm in the cervical spine.  Sixteen 
out of eighteen points examined for tenderness were tender, 
and the examiner noted that the veteran continued to complain 
of generalized soreness.  The examiner found that the 
physical examination revealed moderate obesity and limited 
flexion of the lumbar spine with no muscle spasm elicited.  
He also found that the veteran did not appear to be 
depressed, and provided impressions of fibromyalgia and 
degenerative joint disease of the lumbar spine.  

In conjunction with the Board's March 1998 remand, the RO 
provided the veteran an additional VA orthopedic examination 
in April 1999.  During that examination the veteran reported 
that his symptoms had not changed, and he described his pain 
as being a seven or eight on a scale of one to ten.  He 
stated that he worked in the sporting goods department of a 
retail store, and that he exercised five times a week.  He 
continued to take medication for joint pain.  He complained 
of a continual band of burning across the shoulders, but 
denied having any nodules or episodes of acute inflammatory 
processes within the joints.  

Physical examination showed well-developed shoulder 
musculature and complete range of motion in both shoulders.  
There was a slight flexion contracture of five degrees in the 
elbows bilaterally, but the veteran could flex from this 
position to an angle of 140 degrees.  He could pinch, hook, 
and grasp with the hands and there were no signs of 
inflammation or changes of configuration about the joints of 
the hands, wrists, and elbows.  The range of motion of the 
lumbar spine was forward flexion to 60 or 70 degrees, which 
was limited due to hamstring tightness; extension to 10 or 15 
degrees; and side bending to 35 degrees.  There were no signs 
of an acute inflammatory process in any joints in the lower 
extremities.  With range of motion testing for all of the 
joints but the lumbar spine, the examiner stated that the 
veteran had pain in the extremes of the ranges of motion of a 
varying, but low, intensity.  The examiner found that the 
demonstrated ranges of motion in the joints, except for the 
lumbar spine, were compatible with someone of the veteran's 
age and build.

X-ray studies of the right hand, right wrist, pelvis, and 
right knee revealed no pathological processes.  The X-ray 
study of the lumbar spine showed slight disc space narrowing 
at L2-L3 and anterior spurring at multiple levels.  The 
examination resulted in diagnoses of fibromyalgia, by record, 
and degenerative arthritis of the lumbar spine.

The RO found that the April 1999 VA examination was not 
adequate for rating purposes because the examiner had not 
answered all of the questions included in the Board's March 
1998 remand.  The veteran underwent another VA examination in 
July 1999, during which he complained of recurrent low back 
pain, fatigue, difficulty sleeping, and arthralgia in the 
hands, wrists, shoulders, hips, knees, and ankles.  He 
reported that his low back pain was not associated with 
radiation into the legs, numbness, or overt muscle weakness.  
He stated that he had a burning pain in the thoracic spine 
area without radiation into the arms.  

Physical examination revealed no synovitis or effusion in the 
hands, wrists, elbows, shoulders, hips, knees, ankles, or 
feet; all joints had full range of motion; the straight leg 
raising test was negative, bilaterally; and the examiner 
described the range of motion of the lumbar spine on 
anteflexion as good.  The examiner found symmetric tender 
points in the cervical area, upper trapezius muscles, and 
gluteal and trochanteric areas.  A neurological evaluation 
revealed motor strength of 5/5 throughout and deep tendon 
reflexes that were symmetrical and equal.  Toe and heel 
walking was intact and there was no evidence of ataxia or 
dysmetria.  The examiner provided diagnoses of degenerative 
joint disease of the lumbar spine without neurologic deficits 
and fibromyalgia-like features.  The examiner stated that the 
degenerative disc and joint disease of the spine was non-
inflammatory and that the range of motion was fairly well 
preserved.  There was no evidence of sciatic nerve 
entrapment.

II.  Legal Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20.

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in December 
1991.  Because he has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints, multiple involvements of the interphalangeal, 
metacarpal, and carpal joints of the upper extremities, the 
interphalangeal, metatarsal, and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
§ 4.45.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107, as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 C.F.R. § 4.3.

III.  Analysis

Duty to Assist

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5103 and 5103A).

The RO informed the veteran of the evidence needed to support 
his claim in June 1995, January 1996, and April 1998.  The RO 
obtained the records of treatment from the VA medical center 
(MC) and provided him VA examinations in October 1991, May 
1996, October 1996, August 1997, July 1998, April 1999, and 
July 1999.  The Board notes that in April 1996 the RO 
requested private treatment records from Kent Moore, M.D., 
but that the physician did not respond to that request.  In 
an October 1997 supplemental statement of the case the RO 
informed the veteran that Dr. Moore had not provided the 
requested evidence, and in the March 1998 remand the Board 
informed the veteran that he could obtain the treatment 
records from Dr. Moore and submit them to the RO.  Those 
records, however, have not been presented.

In the June 1995 remand the Board instructed the RO to 
provide the veteran a VA orthopedic examination in order to 
determine the appropriate diagnoses for his complaints 
pertaining to multiple joints.  That examination was 
provided, and resulted in the re-characterization of the 
service-connected disorder as fibromyalgia in October 1997.  
In the March 1998 remand the Board asked the RO to provide 
the veteran an additional rheumatology examination in order 
to determine whether he has degenerative joint or disc 
disease of the lumbar spine, in addition to the previously 
diagnosed fibromyalgia.  The examiner was also asked to 
document all of the symptoms of degenerative joint or disc 
disease of the lumbar spine.  The examiner in July 1999 
stated that the veteran had degenerative joint and disc 
disease of the lumbar spine, without neurological symptoms, 
which resulted in the August 1999 grant of service connection 
for degenerative joint disease of the lumbar spine, with a 
separate 40 percent rating.  The Board finds, therefore, that 
the RO has substantially complied with the June 1995 and 
March 1998 remand instructions and that an additional remand 
is not warranted.  Roberts v. West, 13 Vet. App. 185 (1999).

The Board notes that the veteran's representative has asked 
that the case be again remanded to the RO due to the RO's 
failure to assign a separate disability rating for arthritis 
of the lumbar spine.  Because the RO assigned a separate 
disability rating for degenerative joint disease of the 
lumbar spine, the Board finds that an additional remand is 
not warranted.  For the reasons that will be shown below, 
remand of the case for consideration of a disability rating 
for degenerative disc disease of the lumbar spine is not 
appropriate.  

The veteran has not indicated the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's claim and that VA has fulfilled its 
obligation to notify him of the evidence needed to 
substantiate his claim and to assist him in the development 
of the relevant evidence.

Evaluation of Fibromyalgia

The Board notes that during the pendency of this appeal, the 
Schedule for Rating Disabilities was amended effective May 7, 
1996, to provide a diagnostic code and rating criteria for 
fibromyalgia.  Schedule for Rating Disabilities; 
Fibromyalgia, 61 Fed. Reg. 20,438 (1996) (interim rule); 64 
Fed. Reg. 32,410 (final rule) (codified at 38 C.F.R. 
§ 4.71a).  Prior to May 7, 1996, there was no diagnostic code 
or evaluation criteria specifically for fibromyalgia and the 
disorder was rated based on analogy.  38 C.F.R. § 4.20.  
Because the veteran's appeal was initiated prior to the 
change in the regulation, he is entitled to the application 
of the diagnostic code and rating criteria that are more 
favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  In making that determination 
it may be necessary for the Board to apply both the old and 
the new versions of the regulation.  If application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  
38 U.S.C.A. § 5110(g).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-2000.

Fibromyalgia (fibrositis or primary fibromyalgia syndrome) is 
defined as widespread musculoskeletal pain and tender points, 
with or without associated fatigue, sleep disturbance, 
stiffness, paresthesia, headaches, irritable bowel symptoms, 
depression, anxiety, or Raynaud's-like symptoms.  The term 
"widespread pain" means pain in both the left and right 
sides of the body, which is above and below the waist, and 
that affects both the axial skeleton (i.e., the cervical 
spine, anterior chest, thoracic spine, or low back) and the 
extremities.  A 40 percent disability rating applies if the 
symptoms are constant, or nearly so, and refractory to 
therapy.  The disorder is rated at 20 percent if the symptoms 
are episodic, with exacerbations that are often precipitated 
by environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time.  A 10 
percent disability rating is warranted if the disorder 
requires continuous medication for control.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5025 (2000).

Because Diagnostic Code 5025 was not applicable until May 7, 
1996, prior to that time the disorder was rated as analogous 
to another disorder.  With the original grant of service 
connection in December 1991, the veteran's musculoskeletal 
complaints were rated as degenerative arthritis of the lumbar 
spine and elbows under Diagnostic Code 5003.  Because it has 
been determined that the veteran's disorder affects most of 
the joints in the body, the Board finds that for the time 
period prior to May 7, 1996, the disorder should be rated as 
analogous to rheumatoid arthritis.  The disorder is analogous 
to active rheumatoid arthritis because both disorders are 
systemic in nature and subject to exacerbations, whereas 
degenerative arthritis is limited to an evaluation of each 
joint based on limitation of motion.  The Board finds, 
therefore, that fibromyalgia is analogous to rheumatoid 
arthritis because the functions affected, the anatomical 
localization, and the symptomatology are most closely related 
to that disorder.  See Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992) (in choosing an analogous diagnostic code the 
Board must apply all three criteria and provide the reasons 
and bases for selecting a specific code).

The rating criteria for rheumatoid arthritis, as an active 
process, provide a 100 percent rating if the disorder has 
constitutional manifestations associated with active joint 
involvement that are totally incapacitating.  The disorder is 
rated at 60 percent if the manifestations are less than the 
criteria for a 100% rating, but with weight loss and anemia 
that is productive of severe impairment of health or severely 
incapacitating exacerbations occurring four or more times a 
year, or a lesser number of exacerbations over prolonged 
periods.  A 40 percent rating applies if the symptom 
combinations are productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year.  The disorder is rated at 20 percent if manifested by 
one or two exacerbations a year in a well-established 
diagnosis.  Chronic residuals are rated as limitation of 
motion or ankylosis under the appropriate diagnostic codes 
for the specific joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5002.

The fibromyalgia is manifested by pain and stiffness that 
occurs on a daily basis in multiple joints, including the 
cervical, thoracic, and lumbar spine, the shoulders, elbows, 
wrists, hands, hips, knees, ankles, and feet.  According to 
the rating criteria as analogous to rheumatoid arthritis, a 
disability rating in excess of 40 percent is applicable if 
the disorder is manifested by weight loss and anemia that is 
productive of severe impairment of health, or severely 
incapacitating exacerbations occurring four or more times a 
year, or a lesser number of exacerbations over prolonged 
periods.  The medical evidence does not indicate that the 
disorder has resulted in any weight loss, anemia, or any 
impairment of the veteran's general health.   Although the 
joint pain and stiffness affects his ability to use his 
hands, walk long distances, bend, stoop, or lift, the medical 
evidence does not indicate that those limitations are 
severely, rather than moderately, incapacitating.  In 
addition, the medical evidence does not indicate that the 
disorder has resulted in significant limitation of motion of 
the joints, other than the lumbar spine, to warrant a higher 
combined rating based on the limitation of motion of each 
affected joint as residual disability.  The Board finds, 
therefore, that the criteria for a disability rating in 
excess of 40 percent as analogous to rheumatoid arthritis 
have not been met since the initiation of the veteran's 
claim.  Fenderson, 12 Vet. App. at 119.

The diagnostic code pertaining to fibromyalgia provides a 
maximum 40 percent rating for the disorder.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5025.  Because the maximum schedular 
rating has been assigned, consideration of the rating 
criteria for fibromyalgia effective in May 1996 does not 
result in a higher rating.  Due to the fact that the 
application of the Rating Schedule in effect prior to or 
after May 7, 1996, does not result in a higher rating, 
neither version of the Rating Schedule is more favorable to 
the veteran.  VAOPGCPREC 3-2000.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The rating 
criteria for rheumatoid arthritis and fibromyalgia are not 
restricted to the limitation of motion of the affected joint, 
but include all of the functional limitations resulting from 
an exacerbation of symptoms.  All of the functional 
limitations have been considered, therefore, in assigning the 
40 percent rating.  In addition, the maximum schedular rating 
for fibromyalgia has been assigned, and consideration of any 
additional functional limitations cannot result in a higher 
rating.  See Spencer v. West, 13 Vet. App. 376 (2000).  The 
Board finds, therefore, that the application of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 does not warrant a 
higher rating.

Evaluation of Degenerative Joint Disease of the Lumbar Spine

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
In the absence of limitation of motion, a 10 percent rating 
applies for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating applies for X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.

Diagnostic Code 5292 for limitation of motion of the lumbar 
spine provides a 10 percent rating for slight limitation of 
motion, a 20 percent rating for moderate limitation of 
motion, and a 40 percent rating for severe limitation of 
motion.  38 C.F.R. § 4.71a.

Diagnostic Code 5293 for intervertebral disc syndrome 
provides a 60 percent evaluation if the symptoms are 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  A 40 percent evaluation applies if 
symptoms are severe, with recurring attacks and intermittent 
relief.  A 20 percent evaluation applies if the symptoms are 
moderate, with recurring attacks.  A 10 percent rating 
applies if the disorder is characterized as mild.  The 
disorder is non-compensable if post-operative and cured.  
38 C.F.R. § 4.71a.

The veteran appealed the assignment of the 10 percent rating 
for arthritis of the lumbar spine and elbows in December 
1991, which was effective the day following his separation 
from service, which was August 1, 1991.  Although the RO 
increased the rating for degenerative joint disease of the 
lumbar spine from 10 to 40 percent, the RO limited the 
effective date for the increased rating to July 15, 1994.  
The issue of the veteran's entitlement to a higher rating for 
August 1, 1991, to July 15, 1994, remains in contention.

The medical evidence shows that from August 1991 to July 15, 
1994, the range of motion of the lumbar spine was normal.  
There is no evidence of the veteran having degenerative disc 
disease prior to May 1996 to warrant consideration of 
Diagnostic Code 5293.  Because there was no limitation of 
motion in the joint, the Board finds that the schedular 
criteria for a compensable rating were not met during that 
time period.  Fenderson, 12 Vet. App. at 119.

As previously stated, the evaluation of a musculoskeletal 
disability requires consideration of all of the functional 
limitations imposed by the disorder, including pain, 
weakness, limitation of motion, and lack of strength, speed, 
coordination or endurance.  Spurgeon, 10 Vet. App. at 194; 
VAOPGCPREC 36-97.  Since the veteran's separation from 
service, the low back disorder has been manifested by pain.  
The back pain, however, has been included in the evaluation 
of fibromyalgia, which affects, in essence, all of the joints 
in the body.  The regulations prohibit the evaluation of the 
same disability under various diagnoses.  Brady v. Brown, 4 
Vet. App. 203, 206 (1993); 38 C.F.R. § 4.14.  There is no 
indication that the back pain arising from degenerative joint 
disease is in any way distinguishable from the back pain due 
to fibromyalgia.  The Board finds, therefore, that the back 
pain has been compensated by the 40 percent rating assigned 
for fibromyalgia effective August 1, 1991.

According to Diagnostic Code 5003, in the absence of 
limitation of motion, a 10 percent rating applies for X-ray 
evidence of involvement of two or more major joints or minor 
joint groups.  Any functional limitations resulting from the 
X-ray evidence of degenerative changes in the lumbar spine, 
cervical spine, or the right elbow have, however, been 
included in the 40 percent rating for fibromyalgia.  As 
previously stated, the regulations prohibit the evaluation of 
the same disability under various diagnoses.  Brady, 4 Vet. 
App. at 206; 38 C.F.R. § 4.14.  The Board finds, therefore, 
that the application of the provisions of Diagnostic Code 
5003 does not result in a higher disability rating.  See 
Hicks v. Brown, 8 Vet. App. 417 (1995).

Because the functional limitations due to the low back 
disability other than limited motion have been included in 
the evaluation of fibromyalgia, a disability rating in excess 
of the minimum compensable rating for the joint, which is 
10 percent, has been assigned.  The consideration of a higher 
rating based on the provisions of 38 C.F.R. § 4.59 is not 
warranted because the veteran was in receipt of more than the 
minimum compensable rating for the lumbar spine, which is 
10 percent.  38 C.F.R. § 4.71a.

For the reasons shown above the Board finds that the criteria 
for a compensable rating for the low back disorder were not 
met from August 1, 1991, to July 15, 1994.  The Board has 
determined, therefore, that the preponderance of the evidence 
is against the appeal to establish entitlement to a 
compensable disability rating for degenerative joint disease 
of the lumbar spine prior to July 15, 1994.

Although it is not clear from the record that the limitation 
of motion of the lumbar spine is severe, in the August 1999 
rating decision the RO assigned a 40 percent disability 
rating for severe limitation of motion of the lumbar spine 
due to degenerative joint disease.  The 40 percent rating 
then assigned is the maximum schedular rating applicable to 
limited motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  The medical evidence indicates that 
the veteran also has degenerative disc disease of the lumbar 
spine, and a 60 percent rating could apply if that disorder 
is related to the service-connected disability and it is 
manifested by persistent symptoms compatible with sciatic 
neuropathy.  The examiner in July 1999 found that there was 
no evidence of neurological impairment due to the disc 
disease, and none of the remaining medical evidence documents 
the existence of sciatic neuropathy.  The Board finds, 
therefore, that the schedular criteria for a rating in excess 
of 40 percent have not been met.

In considering the functional limitations currently due to 
the low back disorder, the Board again notes that the 
40 percent rating is the maximum schedular rating available 
for limited motion of the lumbar spine.  The consideration of 
any additional functional limitations cannot, therefore, 
result in a higher rating based on limitation of motion.  
Spencer, 13 Vet. App. at 376.  Although a higher rating could 
apply in accordance with Diagnostic Code 5293, that 
diagnostic code incorporates all of the functional 
limitations arising from intervertebral disc syndrome and is 
not restricted to limitation of motion.  In the absence of 
medical evidence of sciatic neuropathy, the functional 
limitations are compensated by the 40 percent rating 
currently assigned.

A disability rating in excess of 10 percent, which is the 
minimum compensable rating for the joint, has been assigned 
based on limitation of motion.  Consideration of the 
provisions of Diagnostic Code 5003 and 38 C.F.R. § 4.59 does 
not, therefore, result in a higher rating.  For the reasons 
shown above the Board finds that the criteria for a 
disability rating in excess of 40 percent for degenerative 
joint disease of the lumbar spine have not been met since the 
initiation of the veteran's claim, and that the preponderance 
of the evidence is against the appeal to establish such a 
rating.

Extra-schedular Considerations

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The Board notes that in conjunction with the March 1998 
remand, in April 1998 the RO asked the veteran to submit 
evidence in support of an extra-schedular rating, but that no 
evidence was presented.

The evidence does not show that the veteran's service 
connected musculoskeletal disorders have resulted in any 
hospitalizations.  In addition, although he has changed his 
occupation due to the musculoskeletal problems, the evidence 
does not show that the effect on his employment has been 
greater than that contemplated by the combined 70 percent 
rating currently assigned.  In other words, there has been no 
showing that the application of the regular schedular 
criteria is impractical.  The Board finds, therefore, that 
remand of the case to the RO for referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
rating is not appropriate.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).


ORDER

The appeal to establish entitlement to a disability rating in 
excess of 40 percent for fibromyalgia is denied.

The appeal to establish entitlement to a compensable 
disability rating for degenerative joint disease of the 
lumbar spine from August 1, 1991, to July 15, 1994, is 
denied.

The appeal to establish entitlement to a disability rating in 
excess of 40 percent for degenerative joint disease of the 
lumbar spine is denied.




		
	N. W. Fabian
	Acting Member, Board of Veterans' Appeals

 

